IN THE COURT OF APPEALS OF THE STATE OF MISSISSIPPI

                               NO. 2015-KA-00668-COA

LAWRENCE REED A/K/A LAWRENCE                                              APPELLANT
PERRYN REED A/K/A LAWRENCE P. REED

v.

STATE OF MISSISSIPPI                                                        APPELLEE

DATE OF JUDGMENT:                         03/12/2015
TRIAL JUDGE:                              HON. CHARLES E. WEBSTER
COURT FROM WHICH APPEALED:                QUITMAN COUNTY CIRCUIT COURT
ATTORNEYS FOR APPELLANT:                  OFFICE OF STATE PUBLIC DEFENDER
                                          BY: W. DANIEL HINCHCLIFF
                                               GEORGE T. HOLMES
ATTORNEYS FOR APPELLEE:                   OFFICE OF THE ATTORNEY GENERAL
                                          BY: LAURA HOGAN TEDDER
                                              JASON L. DAVIS
DISTRICT ATTORNEY:                        BRENDA FAY MITCHELL
NATURE OF THE CASE:                       CRIMINAL - FELONY
TRIAL COURT DISPOSITION:                  CONVICTED OF MURDER AND
                                          SENTENCED TO LIFE IMPRISONMENT IN
                                          THE CUSTODY OF THE MISSISSIPPI
                                          DEPARTMENT OF CORRECTIONS, TO
                                          RUN CONSECUTIVELY TO ANY AND ALL
                                          SENTENCES PREVIOUSLY IMPOSED
DISPOSITION:                              AFFIRMED - 11/29/2016
MOTION FOR REHEARING FILED:
MANDATE ISSUED:

       BEFORE IRVING, P.J., CARLTON AND GREENLEE, JJ.

       GREENLEE, J., FOR THE COURT:

¶1.    On March 12, 2015, Lawrence Reed was convicted of the murder of Marco

McMillian1 after the jury heard evidence that Reed strangled McMillian with a wallet chain,

       1
       McMillian, at the time of his death, had qualified as a candidate for the office of
mayor of the City of Clarksdale, Mississippi.
pushed him out of a vehicle, dragged his body to a watery ditch, and put his body into the

water. At trial, several statements made by Reed to law enforcement were admitted without

objection from Reed’s counsel except for one. Every statement had been preceded by a

Miranda-rights waiver, each being recorded audibly or signed in writing. No suppression

hearing was requested prior to trial. On direct appeal, Reed asserts that his trial counsel’s

assistance was constitutionally ineffective due to counsel’s failure to request a suppression

hearing on Reed’s statements. We affirm the circuit court’s judgment of Reed’s conviction

for the murder of McMillian.

                               FACTUAL BACKGROUND

¶2.    At trial the following individuals testified concerning statements made to them by

Reed: Trooper Milton Williams, of the Mississippi Highway Patrol; Lenora Dampier, Reed’s

girlfriend; Investigator Joseph Wide, of the Coahoma County Sheriff’s Office; Investigator

Bryan Sullivant, of the Mississippi Bureau of Investigations (MBI); and Investigator Marena

Jones, of the Coahoma County Sheriff’s Office. Reed testified at trial. From that testimony,

the following factual background was established.

¶3.    On the night of February 25, 2013, Reed accompanied McMillian in McMillian’s

vehicle to a party in Quitman County. Before arriving at the party, McMillian drove the

vehicle down a rural road where McMillian parked the vehicle. During this time, the two

proceeded to smoke marijuana and consume alcohol. Reed stated that McMillian watched

pornographic material on his phone and masturbated, McMillian asked him what he did

sexually with his female partners, and McMillian attempted to touch his wallet and grab his

                                             2
shirt. Reed then choked McMillian using Reed’s wallet chain. After McMillian became

unresponsive, Reed pushed his body out the vehicle’s driver-side door. Reed took

McMillian’s body down to a ditch and pushed his body into the standing water in the ditch.

Reed then put McMillian’s body into the backseat of the vehicle and drove back toward

Clarksdale. While driving, he called his girlfriend, Dampier, and told her that he had killed

McMillian.

¶4.    After returning to town, Reed went to his house to get some clothes “because [he did

not] want to have on the same clothes.” Then, Reed went to a gas station to purchase some

gasoline. Next, Reed drove for a distance, stopped, exited the vehicle, and attempted to burn

McMillian’s phone with the recently purchased gasoline, “trying to get rid of the phone

because [he] knew the police could track the phone where [he] was at.” When the phone did

not burn fast enough for Reed, he cracked it, took the battery out, and threw the phone,

striking a light pole. Reed then drove out to an isolated area of a levee, stripped McMillian’s

clothes from his body, lifted his body through a barbed-wire fence, and, using the remaining

gas he had purchased from the gas station, attempted to burn his body. Reed’s attempted

cremation of McMillian’s body failed. Reed left the area, leaving McMillian’s body.

¶5.    While driving, Reed threw McMillian’s identification and wallet out the car window.

Next, Reed stopped, got something to eat, purchased more gasoline for the car, and threw

McMillian’s clothes, as well as his own sweatshirt, into a dumpster. Reed then drove around.

While driving, Reed went to Dampier’s residence. Both Dampier and her sister were at the

residence when Reed arrived, and both told Reed to leave. Reed left the residence, then

                                              3
returned. Reed was again told to leave. After leaving the second time, Reed collided with

another vehicle. Emergency personnel responded, and Reed was placed in an ambulance.

Officer Williams arrived on the scene and went to the ambulance to get information from

Reed about the accident. Reed told Williams that he had killed a person. Williams then

Mirandized Reed, and Reed gave a statement to Williams, which was recorded via a body

microphone on Williams’s person. Reed was then taken to “The Med” trauma center in

Memphis, Tennessee.

¶6.    While at the Med, Reed spoke to Officer Wide in his room. After Wide told Reed that

he could not talk to him, Reed persisted. Wide stopped Reed again, and told him that Wide

would have to read him his Miranda rights if he wanted to talk. After Reed indicated he still

wanted to talk to Wide, Wide read Reed his rights. Reed then made a statement to Wide

recounting the events of the night. Later, Investigator Sullivant went to Reed’s hospital room,

where he read Reed his Miranda rights. Afterwards, Reed gave a statement recounting the

events of the night. Reed’s waiver of his rights and statement to Sullivant were both

recorded.

¶7.    On March 14, 2013, Investigator Jones spoke to Reed; however, Reed refused to

speak to her. Sometime after, Jones went on military leave. While Jones was on military

leave, Reed wrote letters to Jones requesting that he be allowed to speak with her. After

conferring with the district attorney’s office and the Coahoma County Sheriff’s Office, Jones

spoke with Reed on July 8, 2013. Reed told Jones that he wanted to show her the route that

he took the night of February 25 and the morning of February 26. Jones read Reed his

                                              4
Miranda rights, Reed waived his rights, and Reed directed Jones and other officers along the

route that he traveled that night and the following morning. Jones’s reading of Reed’s rights,

Reed’s waiver, and Reed’s directions were all recorded.

¶8.    On February 11, 2014, Reed was indicted for the murder of McMillian under

Mississippi Code Annotated section 97-3-19 (Rev. 2014). On March 9, 2015, a jury trial

commenced. Prior to oral arguments, the circuit court allowed for the preadmission of certain

exhibits, including the dash-camera video and audio recording of Reed’s statement to Officer

Williams at the scene of the accident. The circuit court asked Reed’s counsel if there was any

objection to preadmitting the recording. Reed’s counsel stated that there was no objection.

Williams later testified that, though Reed appeared “very injured,” he understood to whom

and about what he was talking.

¶9.    At trial, Dampier, Reed’s girlfriend, testified that Reed said he killed McMillian. She

testified that her sister informed police that Reed had said that he killed McMillian.

Investigator Wide testified that Reed initiated the conversation with him in the hospital, that

he stopped Reed, that he told Reed that he could not talk to him, and that, after Reed

persisted, he told Reed that he would have to read him his Miranda rights if Reed was going

to continue to talk to him. Reed waived his rights and proceeded to tell Wide that he killed

McMillian and recounted the events of that night and morning. Reed’s counsel did not object

to Wide’s testimony.

¶10.   Investigator Sullivant testified that Reed gave his statement after being read his

Miranda rights and that Reed had a “clear mind” when he gave his statement. Reed

                                              5
recounted the events of the night and morning in his statement. Reed’s counsel did not object

to the substance of Sullivant’s testimony. On redirect examination, Reed’s counsel objected

to the introduction of the recording of Reed’s statement to Sullivant for impeachment

purposes only.

¶11.   Investigator Jones testified that, after Reed told her he did not want to talk, Reed

wrote multiple letters to her, that she subsequently spoke with Reed, that she read him his

rights, that he told her he killed McMillian, and that he showed her the route that he traveled

the night he killed McMillian. When Reed’s counsel was asked if he objected to the

introduction of the recording from the drive, he stated that he did not object. Reed’s counsel

later objected “to everything that had been prior to that point” when the recording started.

¶12.   Reed testified that he killed McMillian, pushed McMillian out of the vehicle, and put

him in water in a ditch. Reed also testified that he burned and attempted to destroy

McMillian’s cellular phone, tried to cremate McMillian’s body, and threw away McMillian’s

phone, identification, wallet, and clothes, all in an effort to conceal McMillian’s death. Reed

further testified that he did not dispute anything in Williams’s recorded statement, that he

voluntarily made a statement to Wide, that he did not have an attorney when he contacted

Jones, that he showed Jones the route he took the night of McMillian’s death, and that he did

not deny killing McMillian.

¶13.   On March 12, 2015, Reed was found guilty of the murder of McMillian and sentenced

to life imprisonment in the custody of the Mississippi Department of Corrections. Reed

appealed his conviction to this Court.

                                              6
                                        DISCUSSION

¶14.   Reed’s lone claim on appeal is that his trial counsel’s assistance was ineffective for

failing to request a suppression hearing on Reed’s statements to police. Specifically, Reed

asserts the statements were made when he was under the influence of alcohol and marijuana,

when he was in pain and in the hospital, and after he had retained counsel.

¶15.   Traditionally, ineffective-assistance-of-counsel claims are more appropriately brought

in the form of a motion for postconviction relief (PCR). Dartez v. State, 177 So. 3d 420, 422-

23 (¶18) (Miss. 2015) (citing Archer v. State, 986 So. 2d 951, 955 (¶15) (Miss. 2008)). This

is because an appellate court is limited to the trial-court record in its review of claims on

direct appeal, and instances can arise where there is insufficient evidence or information

within the record to adequately address the claim. Id. When there is insufficient evidence or

information to address the claim adequately, the proper procedure is to decline to address it

so as to preserve the defendant’s right to argue it through a petition for PCR. Id. However,

the claim may be addressed on direct appeal if it is based on facts fully apparent from the

record. Id. (citing M.R.A.P. 22).

¶16.   The claim should only be addressed when “(1) the record affirmatively shows

ineffectiveness of constitutional dimensions, or (2) the parties stipulate that the record is

adequate to allow the appellate court to make the finding without consideration of the

findings of fact of the trial judge.” Johnson v. State, 196 So. 3d 973, 975 (¶7) (Miss. Ct. App.

2015); see also Read v. State, 430 So. 2d 832, 841-42 (Miss. 1983). Here, the parties do not

stipulate that the record is adequate for the appellate court to make a finding on direct appeal.

                                               7
Thus, the only proper inquiry is whether the record affirmatively shows that Reed was denied

effective assistance of counsel. “Where the record cannot support an ineffective-assistance-

of-counsel claim on direct appeal, the appropriate conclusion is to deny relief, preserving the

defendant’s right to argue the same issue through a petition for [PCR].” Johnson, 196 So. 3d

at 975 (¶8); see also Read, 430 So. 2d at 837.

¶17.   To prevail on an ineffective-assistance-of-counsel claim, the defendant must prove

that (1) his attorney’s performance was deficient, and (2) the deficiency was so substantial

as to deprive him of a fair trial. Dartez, 177 So. 3d at 423 (¶19) (citing Holly v. State, 716 So.

2d 979, 989 (Miss. 1998) (applying the two-pronged test for ineffective-assistance-of-counsel

claims announced in Strickland v. Washington, 466 U.S. 668, 687-96 (1984))). Whether

counsel’s efforts were both deficient and prejudicial is examined based on the totality of the

circumstances. Id. “There is a strong[,] but rebuttable[,] presumption that counsel’s conduct

falls within the wide range of reasonable professional assistance. Only where it is reasonably

probable that, but for the attorney’s errors, the outcome would have been different, will [the

court] find that counsel’s performance was deficient.” Id.

¶18.   There is a strong presumption that trial counsel’s actions, or lack thereof, fall within

the ambit of sound trial strategy. Taylor v. State, 167 So. 3d 1143, 1146 (¶7) (Miss. 2015).

Here, there is nothing from the record to indicate why Reed’s trial counsel did not request

a suppression hearing. But without more, it is plausible that not doing so was a part of his

trial strategy given (1) that Reed’s counsel did not object to the admission of Reed’s

confessions through the officers’ testimony, (2) the preadmission of certain exhibits, and (3)

                                                8
Reed’s multiple post-Miranda confessions to police and Reed’s confession to his girlfriend.

It may very well be that Reed’s counsel could find no basis for suppression and that it would

have been fruitless to request a hearing.2

¶19.       We cannot say that the trial record, standing alone, validates Reed’s ineffective-

assistance-of-counsel claim, and given the overwhelming number of Reed’s properly

admitted confessions and Reed’s additional confession at trial, we affirm.

                                       CONCLUSION

¶20.   We affirm the Quitman County Circuit Court’s judgment of Reed’s conviction for

murdering McMillian, finding no ineffective assistance of counsel based on the record before

us on direct appeal.

¶21. THE JUDGMENT OF THE CIRCUIT COURT OF QUITMAN COUNTY OF
CONVICTION OF MURDER AND SENTENCE OF LIFE IMPRISONMENT IN THE
CUSTODY OF THE MISSISSIPPI DEPARTMENT OF CORRECTIONS, TO RUN
CONSECUTIVELY TO ANY AND ALL SENTENCES PREVIOUSLY IMPOSED, IS
AFFIRMED. ALL COSTS OF THIS APPEAL ARE ASSESSED TO QUITMAN
COUNTY.

    LEE, C.J., IRVING AND GRIFFIS, P.JJ., BARNES, ISHEE, CARLTON, FAIR,
AND WILSON, JJ., CONCUR. JAMES, J., CONCURS IN PART WITHOUT
SEPARATE WRITTEN OPINION.


       2
        We note that even if Reed’s counsel were rendered ineffective by failing to request
a suppression hearing, there was ample other evidence of Reed murdering McMillian.
Dampier testified that Reed told her that he killed McMillian and that her sister told police
that Reed said he killed McMillian. Further, notwithstanding any of Reed’s testimony
concerning his statements to any of the officers, Reed testified that he killed McMillian,
pushed his body out of the vehicle and into the water-filled ditch, attempted to destroy
McMillian’s cellular phone, attempted to cremate McMillian’s body, and threw away
McMillian’s phone, wallet, clothes, and identification in an effort to conceal McMillian’s
death.

                                               9